UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4860



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LAMONT LEE TURRENTINE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:06-cr-00206-F)


Submitted:   March 18, 2008                 Decided:   July 23, 2008


Before KING and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Walter Hoytt Paramore, III, Jacksonville, North Carolina, for
Appellant.   George Edward Bell Holding, United States Attorney,
Anne Margaret Hayes, Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lamont Lee Turrentine pled guilty to possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 924(c)

(2000), and was sentenced to 120 months in prison.           He now appeals.

The United States has moved to dismiss the appeal, based on

Turrentine’s waiver of his appellate rights.           Turrentine opposes

the   motion.   We   find   that   the     appeal   waiver    is   valid   and

enforceable and the issue Turrentine seeks to raise on appeal lies

within the scope of the waiver.          We therefore grant the United

States’ motion and dismiss the appeal.

                                     I

           Turrentine signed a written plea agreement in which he

agreed:

           to waive knowingly and expressly all rights,
           conferred by 18 U.S.C. § 3742, to appeal
           whatever sentence is imposed, including any
           issues that relate to the establishment of the
           advisory Guideline range, reserving only the
           right to appeal from a sentence in excess of
           the applicable advisory Guideline range that
           is established at sentencing, . . . excepting
           an appeal . . . based upon grounds of
           ineffective    assistance   of   counsel    or
           prosecutorial misconduct not known to the
           defendant at the time of the defendant’s
           guilty plea.

The plea agreement set forth the maximum sentence that Turrentine

faced and made clear that the sentencing guidelines applied.

           At arraignment, the Assistant United States Attorney

summarized the terms of the plea agreement, including the waiver


                                   - 2 -
provision.     Turrentine informed the court that the summary was

correct.      Additionally,       when   the    district    court   specifically

inquired about the waiver, Turrentine replied that he understood

its terms.    The court ascertained that Turrentine comprehended the

charge    against    him    and   the    applicable     penalty.       Turrentine

represented to the court that he and his attorney had discussed his

case and that he had voluntarily entered into the plea agreement.

             Turrentine’s probation officer prepared a presentence

report.    At sentencing, the district court overruled Turrentine’s

objection to a recommended four-level increase in his offense

level.     Turrentine’s total offense level was 25, his criminal

history category was VI, and the maximum term of imprisonment to

which he was subject was ten years.             See 18 U.S.C. § 922(g) (2000).

Accordingly, his advisory guideline range was 110-120 months in

prison.    After considering the factors set forth at 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2007), the district court sentenced

Turrentine to 120 months in prison.

             Turrentine appeals, claiming that the four-level increase

in his offense level was error.          The United States moves to dismiss

the appeal, contending that Turrentine validly waived his right to

appeal.    Turrentine opposes the motion.

              This   case    is   governed       by   our   decision   in   United

States v. Blick, 408 F.3d 162 (4th Cir. 2005).               The issue in Blick

was whether a waiver-of-appellate rights provision in a plea


                                        - 3 -
agreement was enforceable after the Supreme Court’s decision in

United States v. Booker, 543 U.S. 220 (2005).          We employed a two-

part analysis to decide the issue.         First, we considered whether

the waiver was knowing and voluntary.          Blick, 408 F.3d at 169.

After deciding that it was, we considered whether the issues raised

on appeal were within the scope of that motion.        Because they were,

we dismissed the appeal.    Id. at 169-73.

           We review de novo the validity of a waiver.               United

States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992).               Whether a

waiver of the right to appeal is knowing and intelligent depends

upon the facts and circumstances surrounding its making, including

the   defendant’s   background,    experience,   and   conduct.      United

States v. Davis, 954 F.2d 182, 186 (4th Cir. 1992).          A waiver is

ineffective if the district court fails to question the defendant

about it, United States v. Wessells, 936 F.2d 165, 167-68 (4th Cir.

1991), unless other evidence in the record shows that the waiver

was informed and voluntary.       Davis, 954 F.2d at 186.

           Here, Turrentine’s waiver was knowing and voluntary.

When he entered his plea, he was twenty-seven years old and had

completed the twelfth grade. Turrentine asserted that his plea was

not the result of threats or pressure to plead guilty and that he

wished to plead guilty in accordance with the plea agreement, which

he understood.   Further, the waiver-of-appellate-rights provision,

which was set forth in a separate paragraph of the plea agreement,


                                   - 4 -
was   specifically   addressed   at      arraignment,   and   Turrentine

represented to the court that he understood the waiver.

          While Turrentine’s plea agreement prohibits an appeal of

a sentence within the advisory guideline range, it is such a

sentence that he seeks to attack on appeal.        The appellate issue

thus lies within the scope of the waiver and, under Blick, is not

reviewable on appeal.

          We therefore grant the Government’s motion and dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               DISMISSED




                                 - 5 -